Citation Nr: 0635190	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) secondary to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable initial rating for Crohn's 
disease and irritable bowel syndrome (IBS) aggravated by 
service-connected PTSD. 

3.  Entitlement to an effective date earlier than October 26, 
2001, for the award of a 50 percent disability rating for 
PTSD.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska dated in April 2003 which granted a 50 percent 
disability rating with an effective date of October 26, 2001, 
for PTSD; a March 2004 rating decision which denied service 
connection for GERD secondary to PTSD; and a June 2005 rating 
decision that granted service connection for Crohn's disease 
and IBS and assigned a noncompensable rating. 

The veteran's case was remanded to the RO for additional 
development in May 2005.  The case is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran does not have GERD that was caused or made 
worse by service-connected PTSD.  

2.  Entitlement to a 50 percent rating for PTSD was not shown 
by the evidence prior to October 26, 2001.  

3.  Prior to aggravation by PTSD the veteran had disability 
tantamount to frequent episodes of bowel disturbance with 
abdominal distress and moderate Crohn's disease with 
infrequent exacerbations.

4.  There is no objective evidence of severe irritable colon 
syndrome with diarrhea or alternative diarrhea and 
constipation, with more or less constant abdominal distress, 
or moderately severe ulcerative colitis with frequent 
exacerbations.  


CONCLUSIONS OF LAW

1.  GERD is not proximately due to or the result of service-
connected PTSD.  38 U.S.C.A. § 1110 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.310 (2006); 71 Vet. App. 52744-47 (Sept. 
7, 2006).

2.  An effective date earlier than October 26, 2001, for the 
award of a 50 percent rating for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2006).  

3.  The criteria for a compensable evaluation for Crohn's 
disease and irritable bowel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Codes 7319, 7323 (2006); 71 Vet. App. 52744-47 
(Sept. 7, 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection

The veteran contends that his service-connected PTSD has 
aggravated his GERD.  

The veteran underwent an upper gastrointestinal (GI) series 
in February1986 at St. Elizabeth Community Health Center.  
The examiner's impression was a small sliding hiatal hernia 
with moderate intermittent gastroesophageal reflux.  The 
veteran underwent an upper GI and small bowel series in 
September 1994 which revealed some mildly dilated gas-filled 
loops of bowel across the mid and upper abdomen.  The 
esophagus was mildly dilated and there was a small sliding 
hiatal hernia present.  The esophagus and stomach were 
otherwise unremarkable.

The veteran was afforded a VA examination in August 1995.  He 
was diagnosed with dyspepsia, possibly related to Crohn's, 
Crohn's disease, chronic middle and lower right quadrant 
abdominal pain with acute episodes about twice a week, 
probably as a result of Crohn's and PTSD.  

The veteran was afforded a VA examination in March 2003.  The 
examiner reported that the veteran had diagnoses of Crohn's 
disease, IBS, and GERD.  He opined that it is well 
acknowledged and accepted medical standard that PTSD does not 
cause GERD.  

The veteran was afforded a VA examination in April 2003.  The 
examiner opined that the veteran's GERD was not aggravated by 
his service-connected PTSD.  

A VA medical opinion was obtained in August 2003.  The 
examiner opined that there was no clinical evidence to 
support the position that PTSD causes GERD.  

A VA medical opinion was obtained in September 2005.  The 
examiner reported that the veteran's claims file had been 
reviewed.  The examiner reported that it was difficult to 
track the veteran's GERD symptom's throughout his VA records.  
She said that the veteran's records do not contain any well 
documented history of the classic symptoms of burning retro-
sternal discomfort or regurgitation.  She said symptoms 
experienced by the veteran that may be caused by GERD would 
be dyspepsia.  She opined that it was not at least as likely 
that any GERD was caused by, made worse, contributed to, or 
otherwise accelerated by his service-connected PTSD.  She 
noted that the veteran's GERD would be caused by organic 
factors.  She also said that the veteran was on medications 
which aggravate gastrointestinal symptoms, specifically 
ibuprofen and codeine.  She concluded that there were no 
entries from the veteran's medical records which would 
suggest any symptoms attributable to his GERD.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1999 to June 2006.  In May 2003 
the veteran was noted to take Prilosec for daily heartburn.  
In July 2005 the veteran called and reported chest heaviness, 
tightness, and indigestion for which he said he took 
antacids.  He said he continued to have tightness in the mid-
sternum area with no radiating pain.  He was referred to the 
nearest emergency room.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995); see also 71 Vet. App. 52744-47 (Sept. 7, 2006) (the 
provisions of 38 C.F.R. § 3.310 have been amended to be in 
accord with the ruling in Allen).  

There is no competent evidence to support the veteran's 
contention that his service-connected PTSD has aggravated his 
GERD.  Further, there is no competent evidence to support the 
contention that the veteran suffers from GERD as a result of 
his service-connected PTSD.  The treatment records associated 
with the claims file document that the veteran suffers from 
what has been variously described as GERD and dyspepsia.  
None of the veteran's private physicians, or any of his 
treating physicians at VA, has provided an opinion linking 
the veteran's current GERD to his service-connected PTSD.  

Private records reveal that the veteran underwent several 
upper GI series which revealed a small sliding hiatal hernia 
with moderate intermittent gastroesophageal reflux.  The 
private records do not include any link between the veteran's 
service-connected PTSD and his GERD.  The only opinions of 
record, those of several VA examiners, indicate that the 
veteran's GERD was not caused by, made worse, contributed to, 
or otherwise accelerated by his service-connected PTSD.  The 
March 2003 VA examiner opined that it is well acknowledged 
and accepted medical standard that PTSD does not cause GERD.  
The April 2003 VA examiner opined that the veteran's GERD was 
not aggravated by his service-connected PTSD.  The VA medical 
opinion obtained in August 2003 included an opinion that 
there was no clinical evidence to support the position that 
PTSD causes GERD.  And finally the September 2005 VA examiner 
opined that it was not at least as likely that any GERD was 
caused by, made worse, contributed to, or otherwise 
accelerated by his service-connected PTSD.  She noted that 
the veteran's GERD would be caused by organic factors.  In 
short, there is no suggestion by the medical evidence that 
service-connected PTSD either caused or made worse the GERD.  
Rather, opinions have been expressed that there is in fact no 
relationship.  Accordingly, the preponderance of the evidence 
is against the claim of secondary service connection.

Earlier Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Specifically in regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The record reflects that the veteran was denied a rating 
higher than 30 percent for his PTSD in a September 2000 
rating decision, and again in an October 2000 rating 
decision.  The October 2000 rating decision included 
reference to VA outpatient treatment reports dated from 
February 1999 to September 2000 and a June 2000 VA 
psychiatric examination.  The veteran was notified of both 
decisions and of his right to appeal.  As the veteran did not 
appeal either RO decision, those decisions became final as to 
the evidence then of record.  38 U.S.C.A. § 7105(b) (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).  

The veteran submitted a claim for an increased rating for 
PTSD in February 2003.  He reported that his social and 
occupational functioning had deteriorated.  The disability 
rating for the veteran's PTSD was increased to 50 percent in 
an April 2003 rating decision.  The veteran was informed that 
the effective date was October 26, 2001, the date of a VA 
treatment note showing an increase in his PTSD symptoms.  

The Board notes that it is clear that no earlier application 
or other correspondence that may be considered a claim for 
increase with respect to the veteran's service-connected PTSD 
was received in the interim between the last final RO denial 
in October 2000 and the October 26, 2001, VA outpatient 
treatment report.  Moreover, the veteran has not alleged any 
such application or correspondence.  The Board also finds 
that none of the medical evidence of record submitted since 
the October 2000 rating decision allows for an effective date 
earlier than October 26, 2001.  Here, the medical evidence 
received by the RO following the final rating decision, and 
pertinent to evaluating PTSD, were VA outpatient treatment 
reports dated from October 2000 to February 2006 and a report 
of a March 2003 VA psychiatric examination.  

Post-traumatic stress disorder is rated utilizing the 
criteria found at Diagnostic Code 9440.  38 C.F.R. § 4.130 
(2006).  Under Diagnostic Code 9411, a 50 percent rating is 
for consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The VA records reveal that prior to the October 2001 
psychiatric note, the veteran was seen for issues unrelated 
to his service-connected PTSD.  On October 26, 2001, the 
veteran was seen for increased intensity of nightmares with 
an increase in severity of their violent content.  He 
reported waking up multiple times every night with feelings 
of panic and severe anxiety.  He said this was compounded by 
a limited ability to function during the day due to fatigue 
and lethargy.  He also reported that he was preoccupied by 
thoughts of being contaminated due to the anthrax threat 
since he was a postal employee.  He denied feelings of 
hopelessness, self-harm, or harm to others, but he reported 
an inability to function and a state of almost a "complete 
breakdown."  He reported depression and low self-esteem.  He 
reported using alcohol every other day to calm himself down.  
He was assigned a global assessment of functioning (GAF) 
score of 49.  

Therefore, while the veteran contends that the effective date 
should be earlier than October 26, 2001, the Board finds that 
there is no evidentiary basis for the assignment of an 
effective date prior to that date.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  See 38 C.F.R. § 3.400(o)(2).  Under the 
circumstances, the Board must conclude that the record 
presents no basis for assignment of an effective date earlier 
than October 26, 2001, for the award of a 50 percent rating 
for service-connected PTSD.  Neither a claim subsequent to 
the prior final denial nor entitlement was shown prior to 
this date.

Higher Initial Rating

The veteran was originally granted service connection for 
PTSD in a January 1996 rating decision effective from July 
26, 1995.  

The veteran has since been granted service connection for 
Crohn's disease and irritable bowel syndrome aggravated by 
service-connected PTSD.  He was awarded a noncompensable 
rating effective from February 23, 2003.  The veteran was 
informed that the difference between disability evaluations 
before and after the aggravation determines the degree of 
disability subject to service connection.  Allen, supra; 71 
Vet. App. 52744-47 (Sept. 7, 2006).  In the veteran's case, 
prior to aggravation by his PTSD the veteran's Crohn's 
disease and IBS was considered 10 percent disabling based on 
evidence that showed loose stools and abdominal cramping.  
Following aggravation, the total disability was still 10 
percent disabling because there was only a mild increase of 
the bowel symptoms.  The pre-aggravation level of disability 
is deducted before assigning any service-connected 
evaluation.  See Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. §§ 3.322, 4.22 (2006).

Private medical records from D. Rutz, M.D., dated from 
October 1984 to May 1995 were associated with the claims 
file.  The veteran was hospitalized from the end of September 
1994 to the beginning of October 1994 for right lower 
quadrant abdominal pain and tenderness.  In October 1994 the 
veteran was diagnosed with Crohn's disease.  At that time the 
veteran was noted to have normal stools and pain and 
tenderness in the right lower quadrant.  In December 1995 the 
veteran was noted to have an upper respiratory infection and 
diarrhea.  

Private medical records from R. Stitcher, M.D., dated from 
October 1994 to February 1999 were also associated with the 
claims file.  In October 1994 the veteran was noted to have 
had complete resolution of abdominal pain following steroid 
therapy.  In December 1994 the veteran's bowel function was 
noted to be formed, regular stools without visible blood and 
no extra-intestinal symptoms.  In a 1995 treatment note the 
veteran reported recurrent abdominal pain in the right lower 
quadrant.  He was treated with steroids and in May 1995 
reported complete resolution of his symptoms.  In September 
1995 the veteran reported being asymptomatic for the previous 
four months.  In June 1996 the veteran reported no symptoms 
to suggest recurrent inflammatory bowel disease.  He reported 
formed, regular stools.  He was noted to be taking Pentasa 
for his Crohn's disease.  In September 1996 the veteran was 
seen for severe right lower quadrant pain and bloating.  
There was mild discomfort to deep examination within the 
right lower quadrant without palpable mass or voluntary 
guarding.  He was begun on Ciprofloxacin (Cipro).  In a 
follow-up appointment in 1996 he was noted to have resolution 
of right lower quadrant discomfort with Cipro and the veteran 
returned to his protocol of Pentasa.  In May 1997 the veteran 
was seen for enteritis.  He reported acute onset of diffuse 
lower abdominal discomfort, watery diarrhea, urgency, and 
malaise.  His pain resolved within twenty-four hours with 
return to normal stool function.  A letter from Dr. Stitcher 
dated in May 1997 was included in the records.  Dr. Stitcher 
reported that the veteran was first seen for 
gastroenterological illness in October 1994.  At that time he 
was noted to have been hospitalized with severe abdominal 
pain and left urethral obstruction.  Abdominal examination by 
small bowel series revealed numerous areas of small bowel 
edema, loop displacement, and mucosal ulceration within the 
distal ileum.  A computed tomography (CT) scan of the abdomen 
demonstrated multiple coalescent loops of the small bowel in 
the right mid-pelvis with wall thickening.  The veteran was 
noted to have responded to empiric therapy with 
corticosteroids.  Following a subsequent flare of pain and 
diarrhea he was noted to again have responded to 
corticosteroids with the belief that the he had regional 
enteritis.  He was maintained on Pentasa.  In February 1999 
the veteran was noted to be three and a half years post-
Crohn's flare.  The veteran reported variable degrees of left 
mid-abdominal discomfort lasting no longer than an hour.  
These were noted to be associated with stress from his job 
and his PTSD.  The discomfort was not accompanied by bleeding 
and the veteran was noted to have maintained a formed stable 
stool pattern.  Dr. Stitcher diagnosed the veteran with IBS.  

The veteran was afforded a VA examination in August 1995.  He 
reported twice a week pain lasting four hours in the lower 
right quadrant.  He also reported discomfort in his stomach 
with dyspepsia.  The veteran said he took medication for both 
the dyspepsia and Crohn's disease which he said helped.  He 
also reported that he watched his diet and tried to reduce 
stress.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1999 to March 2006.  In January 
1999 the veteran's Crohn's disease was noted to be acting up 
most likely due to stress.  In April 2001 the veteran was 
noted to have stable Crohn's disease.  In a March 2002 
telephone consultation the veteran reported that his PTSD was 
giving him trouble with his Crohn's.  He denied blood in his 
stools.  Later in March 2002 the veteran reported 
intermittent abdominal cramping and occasional loose stools.  
He reported three to four bowel movements per day.  His 
abdomen was noted to be rounded and soft with active bowel 
sounds and mild discomfort on palpation.  He was noted to 
have Crohn's disease controlled without medication at that 
time.  In August 2002 the veteran reported that his Crohn's 
was acting up.  He denied diarrhea and melena but said he had 
intermittent lower left quadrant pain.  In April 2003 the 
veteran reported stress related to the war, PTSD, and flare-
up of his Crohn's.  In June 2005 the veteran called to 
request documentation for missing work due to vomiting and 
diarrhea for one day.  His stools were reported to be more 
formed the day he called and he reported that he was mainly 
tired.  The veteran thought it was the flu.  The VA note 
indicated probable gastroenteritis.  

The veteran was afforded a VA examination in March 2003.  He 
reported gastroesophageal reflux disease, IBS, and Crohn's 
disease diagnosed by his private physician.  The veteran 
reported epigastric discomfort in the form of heartburn and 
indigestion for which he takes Prilosec.  He reported taking 
mesalamine for his Crohn's disease.  He reported diarrhea 
which he said on his most symptomatic days occurred three to 
four times per day.  He said he had recently developed an 
irritation around his rectum which manifested as a burning 
sensation.  Abdominal examination revealed hyperactive bowel 
sounds.  The veteran indicated that he had left lower 
quadrant pain at the time he was diagnosed with Crohn's 
disease.  The examiner said that typical manifestations of 
Crohn's disease are typically cramping with abdominal 
discomfort.  The manifestations of IBS were noted to 
typically be constipation or diarrhea or alternating between 
the two.  The examiner opined that it was impossible to 
dissect and make an attempt to represent a relative 
proportion of which condition is more or less significant and 
on how many days of the month more so than the other 
condition.  

The veteran was afforded a gastrointestinal VA examination 
again in April 2003.  At the time of the examination the 
veteran reported loose bowel movements the night before and 
the day of the examination.  The examiner reported that the 
veteran's history indicated alternating diarrhea/constipating 
type of IBS.  No additional symptomatology or temporal 
sequence of PTSD and increase in severity of IBS was reported 
by the veteran.  The examiner said that Crohn's disease is an 
inflammatory disorder that is generally not accepted as 
having specific etiological factors.

A VA medical opinion was obtained in August 2003.  The 
examiner opined that the veteran's PTSD aggravated the 
veteran's bowel condition and bowel symptoms to a mild degree 
over the baseline symptoms.  He noted that at times the 
aggravation of the bowel condition has been mild and at times 
not clinically identified and at other times it was 
clinically correlated.  He concluded that when there is a 
documented correlation it is in the nature of mild left lower 
quadrant pain.  

A VA medical opinion was obtained in September 2005 regarding 
gastroesophageal reflux disease.  The examiner noted that 
active Crohn's may mimic dyspepsia and may cause abdominal 
pain.  He said the veteran's claims file does not make it 
clear that the veteran actually has Crohn's disease.  He said 
the only evidence indicative of Crohn's was a small bowel 
series and CT scan done in 1994.

The veteran was last afforded a VA examination in March 2006.  
He reported intermittent symptoms of Crohn's with remissions.  
The examiner noted that the veteran was not being treated for 
IBS or Crohn's.  The veteran denied a history of 
hospitalization or surgery, trauma to the intestines, 
intestinal neoplasm, nausea, vomiting, constipation, 
diarrhea, fistula, sepsis, or abdominal distension consistent 
with partial bowel obstruction.  The veteran did report mild 
colicky and cramping pain in his left lower quadrant several 
times per month lasting one to three days and loose stools 
two times per month that lasted one to two days which he said 
caused him to miss work.  The examiner concluded that the 
veteran's symptoms of IBS and Crohn's disease have no 
significant effects on his general occupation and his usual 
daily activities.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for his Crohn's disease and IBS is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) with an initial rating award.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's Crohn's disease and IBS have been rated as 
noncompensably disabling by the RO under Diagnostic Codes 
7319 and 7323.  38 C.F.R. § 4.114 (2006).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture.  38 C.F.R. § 4.114.

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.), which is mild with disturbance of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation. Irritable colon syndrome which is 
moderate with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  
Irritable colon syndrome which is severe with diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress warrants a 30 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

The veteran's service-connected disability may also be rated 
analogous to ulcerative colitis under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7323.  Under this Code a 10 
percent evaluation is warranted for moderate colitis with 
infrequent exacerbations.  A 30 percent evaluation is 
warranted for moderately severe ulcerative colitis, with 
frequent exacerbations.  

In this case the evidence of record does not support a 
compensable rating at any time since service connection was 
awarded.  As noted above, prior to aggravation by his PTSD 
the veteran's Crohn's disease was manifested by loose stools 
and abdominal cramping.  The veteran has continued to 
experience such symptoms.  The VA and private medical records 
show that the veteran has not had any treatment for any GI-
related complaints since he was granted service connection, 
other than a June 2005 VA note wherein the veteran called to 
request documentation for missing work due to vomiting and 
diarrhea for one day.  His stools were reported to be more 
formed the day he called and he reported that he was mainly 
tired.  The veteran thought it was the flu.  The VA note 
indicated probable gastroenteritis.  At his latest VA 
examination in March 2006 the veteran reported mild colicky 
and cramping pain in his left lower quadrant several times 
per month lasting one to three days and loose stools two 
times per month that last one to two days which he said 
caused him to miss work.  The examiner concluded that the 
veteran's symptoms of IBS and Crohn's disease have no 
significant effects on his general occupation and his usual 
daily activities.  The veteran had similar symptoms 
previously.  In other words, his IBS caused episodes of bowel 
disturbance with abdominal distress both before and after 
aggravation by PTSD.  Diagnostic Code 7319.  He has not since 
experienced diarrhea or alternating diarrhea and constipation 
with more or less constant abdominal distress that would 
warrant a higher rating.  Id.  As for Crohn's disease, he had 
infrequent exacerbations both before and after aggravation by 
PTSD.  Diagnostic Code 7323.  He has not since experienced 
frequent exacerbations such that it could be said that his 
PTSD has caused a compensable increase.  Id.  Accordingly, as 
the evidence of record does not demonstrate that an increase 
in disability has occurred as a result of PTSD to the point 
that a higher rating could be assigned beyond what was shown 
prior to aggravation, an increased (compensable) rating is 
not warranted.  Allen, supra; 71 Vet. App. 52744-47 (Sept. 7, 
2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for secondary service 
connection for GERD, the claim for an increased rating for 
Crohn's disease and irritable bowel syndrome aggravated by 
PTSD, and an earlier effective date for the veteran's 50 
percent award for PTSD.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in March 2003 and informed him of 
the evidence needed to establish service connection for IBS 
and GERD based on aggravation.  The RO informed the veteran 
of the evidence the RO was responsible for obtaining and the 
evidence which the veteran was responsible for obtaining.  
The RO wrote to the veteran again in April 2003 and informed 
him of the evidence necessary to establish service connection 
for Crohn's disease based on aggravation.  In September 2003 
the RO informed the veteran of the evidence necessary to 
establish service connection.  In May 2004 the veteran was 
informed of the status of his case.  The RO wrote to the 
veteran in June 2005 and informed him of the evidence he 
needed to establish an earlier effective date for PTSD and 
secondary service connection for GERD.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to contact on his behalf.  He was 
advised to submit any evidence he had to substantiate his 
request for an earlier effective date.  The RO issued a 
statement of the case (SOC) in April 2006 which included the 
regulations used to evaluate the veteran's service-connected 
Crohn's disease and IBS.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the evidence 
needed to substantiate his claims, what was required of him 
and what VA would do to assist.  He was told to submit any 
pertinent evidence he had.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that his PTSD has aggravated his GERD, 
that his IBS and Crohn's disease should have been granted a 
higher initial evaluation, or that he should have been 
granted an earlier effective date for the grant of a 50 
percent disability rating for PTSD.  The veteran was afforded 
several VA examinations during the course of his appeal.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for GERD secondary to PTSD 
is denied.

Entitlement to a compensable initial rating for Crohn's 
disease and irritable bowel syndrome aggravated by service-
connected PTSD is denied. 

Entitlement to an effective date earlier than October 26, 
2001, for the award of a 50 percent disability rating for 
PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


